After Final
	Applicant’s After Final submission is acknowledged.  The amendments are ENTERED.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 4, and 6 are allowed.  With the Amendment, the claims clearly overcome the prior art.  As well, the §112 rejections have been remedied, thus all the rejections are withdrawn.
The claimed invention is not obvious over the prior art, and specifically the closest prior art of Petit, Kabushiki, and Matsushita.  The claim does recite many elements conventional in the ceramic heating art.  For instance,  Petit discloses a heater, comprising; a first ceramic substrate (Fig. 3, either element 20 or alternatively elements 20-23; ;column 2 line 8, for substrates being ceramic) having a heating face on one main face thereof; a second ceramic substrate (17) disposed so that one main face thereof covers the other main face of the first ceramic substrate; a heat generating resistor (19) disposed on the one main face of the second ceramic substrate; and an adhesive layer (18; column 4 line 81 - column 3 line 3) which bonds the first ceramic substrate and the second ceramic substrate while covering the heat generating resistor.
Further, the secondary references, Kabushiki and Matsushita teach about  a heater wherein the one main face of the second ceramic substrate is provided with a groove section, and the heat generating resistor is disposed on a bottom face of the groove section along a profile of the groove section {Kabushiki, fig. 2, heating element within groove; and Matsuchita helps with the reasoning) and  a heater wherein a thickness of the heat generating resistor is smaller than a depth of the groove (Kabushiki, fig. 2; he teaches the space for thermal expansion purposes; Fig. 2, element 4 indicating space; translation of specification, p. 2, last 2 lines ; see also, Matsushita, who has such space, but is brought above for his reasoning, not structure but indicates the conventionality, nonetheless; fig. 2).  
However, claim 1 recites, inter alia, “wherein a thickness of the heat generating resistor is smaller than a depth of the groove section, and wherein the thickness of the heat generating resistor becomes gradually smaller toward a center side in a width direction of the groove section. Having space created in such a way by the resistor working with the groove is not obvious over the prior art to accomplish and to create such resistors with such space for thermal expansion would only be done with improper hindsight reasoning. (Instant Specification, see ¶26 and figs. 5 and 6).  This is not obvious over the prior art, which had rigid heating elements and do not have such non-even profiles as claimed.  Again, while many of the elements are conventional, as noted above, it is the specific relationship of the elements, the groove to the substrate to the resistors, for instance, that makes this invention novel and not obvious.
In particular, Examiner is persuaded by Applicant’s arguments and inventor’s affidavit filed 18 February 2021.  The Applicant argues that their invention is not analogous art (Remarks, p. 6) of the VLSI reference, and there can be no adapting of methods, and the inventor explains that VLSI and their invention are not in the same technical field, VLSI being directed to semiconductor manufacturing, while applicant’s invention is directed to ceramic heaters (Inventor’s Affidavit (IA), ¶¶9, 11).  Specifically it is the size differences, where VLSI deals with semi-micrometer tolerances (IA, ¶12), whereas Applicant’s invention deals with widths of millimeters size, and the size IA, ¶17, 21,22).  Applicant now amends the claim to be commensurate with the argument as the claim specifically claims a range outside of the semiconductor manufacturing process (i.e. “wherein the second ceramic substrate is 1-10 mm in thickness.”) .  Because the manufacturing processes are inapplicable, and even recognized as deleterious to such manufactured products, including this limitation, of having “the thickness…become gradually smaller toward a center, etc.”, producing the unexpected benefits in the ceramic heater (Remarks, p. 7,  Affidavit, ¶¶41, 47), would not be obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683.  The examiner can normally be reached on 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE H SAMUELS/Examiner, Art Unit 3761  

/ROBERT J UTAMA/Primary Examiner, Art Unit 3715